Citation Nr: 1130498	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bladder condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

A review of the record before the Board reveals that in June 2005, the Veteran sought to reopen a previously denied claim of service connection for hypertension.  In a November 2005 decision, the RO determined that new and material evidence had not been submitted and thus denied reopening.  The Veteran did not file a notice of disagreement as to that denial and it became final.  In March 2007, the Veteran again sought to reopen his previously denied claim of service connection for hypertension.  In the June 2007 decision currently on appeal, the RO reopened the Veteran's claim of service connection for hypertension and denied that claim on the merits.  Because the Board must consider the question of whether new and material evidence has been received without regard to what the RO may have determined, the Board has characterized the issue on appeal as reflected on the title page of this decision.

On September 6, 2007, the Veteran testified at a videoconference hearing before an RO hearing officer.  A transcript of that hearing is associated with the claims file.  The Board notes that in his December 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested that he be afforded a Travel Board hearing.  He later elected a videoconference hearing in lieu of a Travel Board hearing.  In February 2009, the Veteran was scheduled for a videoconference hearing to take place on April 9, 2009.  In response to the notice of hearing, the Veteran indicated his desire to withdraw his request for a videoconference hearing.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).



FINDINGS OF FACT

1.  The Veteran does not have a bladder condition that is attributable to a service-connected disability.

2.  By a November 2005 decision, the RO determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for hypertension; the Veteran did not appeal.  

3.  Evidence received since the RO's November 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and it raises a reasonable possibility of substantiating the underlying claim.

4.  The Veteran's currently diagnosed hypertension was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bladder condition that was incurred in or aggravated by service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The November 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been submitted to reopen a claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen was received in March 2007 and his claim for service connection December 2008.  In April 2007, the RO sent to the Veteran a letter notifying him that his claim of service connection for hypertension was previously denied in September 2003 because the evidence failed to show that his hypertension was caused by his diabetes.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  The letter also informed the Veteran of the information and evidence necessary to substantiate a claim for service connection.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

In December 2008, the RO sent to the Veteran a letter notifying him of the information and evidence necessary to substantiate his claim of service connection for a bladder condition.  That letter also provided him with the specific criteria for establishing service connection on a secondary basis.  It further advised the Veteran of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence, and included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice letters in this case.  Further, the Board finds that the April 2007 and December 2008 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, employee physical reports, and statements from the Veteran, to include his September 2007 RO hearing testimony.  

As will be discussed in further detail below, the Veteran has also been afforded multiple VA examinations in connection with his claims.  The examiners reviewed the claims folder and conducted thorough examinations of the Veteran.  The examiners also considered the Veteran's lay assertions regarding the onset of his diabetes and urinary urgency.  The opinions resulting from those examinations are detailed and adequately supported by the evidence of record and rationale contained therein.

The Board notes that none of the VA examiners expressly addressed the Veteran's assertion that his hypertension is a direct result of his Agent Orange exposure.  In support of his contention, the Veteran submitted a document wherein it was noted that the National Academy of Sciences (NAS) had recently published a report finding limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In response to that report, the Secretary of VA, in accordance with 38 U.S.C.A. § 1116(b) and taking account of all available evidence and the analysis of the NAS, found that the credible evidence against the association between hypertension and exposure to Agent Orange outweighed the credible evidence for such an association.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  Thus, hypertension was not added to the list of diseases subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  As the Veteran has submitted no other medical or scientific evidence showing a positive association between hypertension and exposure to Agent Orange, the Board finds that no further development of the Veteran's claim under this theory of entitlement is required as there is no evidence indicating that the Veteran's hypertension may be associated with herbicide exposure.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

A.  Service Connection -- Bladder Condition

In December 2008, the Veteran filed a claim for VA compensation benefits, seeking service connection for a bladder condition.  He indicated his belief that his current bladder dysfunction was related to his diabetes mellitus.  At the outset, the Board notes that there is no indication of complaints or treatment related to the bladder or urinary incontinence in the Veteran's service treatment records STRs.  There is no competent evidence that directly relates the Veteran's bladder condition to his active military service.  Moreover, the Veteran himself has indicated that his current bladder problems did not arise until after he was diagnosed with diabetes and hypertension.  He relates that the medication prescribed for those conditions has led to his urinary incontinence.  Accordingly, the Veteran's bladder condition was not incurred in or aggravated by active service, and a grant of service connection on a direct basis is not warranted.

At the outset, the Board notes that, as will be discussed in greater detail below, service connection for hypertension is not warranted.  Thus, any argument by the Veteran that he is entitled to service connection for a bladder condition secondary to his hypertension is moot.  See 38 C.F.R. § 3.310(a).

As to the Veteran's claim of service connection for a bladder condition secondary to his service-connected diabetes mellitus, the Veteran was granted service connection for diabetes mellitus in September 2003 and was diagnosed as having urinary urgency with occasional incontinence during a February 2010 VA examination.  Thus, the question before the Board is whether the Veteran's urinary urgency is proximately due to or the result of his diabetes mellitus or whether his urinary urgency is aggravated by his diabetes mellitus.  See Allen, supra.  

Relevant evidence shows that in August 2003, the Veteran had no incontinence of the bladder or bowel.  During an August 2005 VA examination, the Veteran denied persistent problems with bladder incontinence or urinary tract infections.  An October 2006 examination report noted no functional impairments of the bladder.  Dysuria, hesitancy, and incontinence were denied.  During a June 2007 VA examination, it was noted that the Veteran had had a problem with bowel incontinence, but any such problem had resolved when he ceased taking Metformin for his diabetes.  Urinary incontinence was denied.  

In February 2010, the Veteran was afforded a VA examination specifically in connection with his claim of service connection for a bladder condition.  The Veteran related that he had noticed a gradual onset of urinary urgency beginning approximately two and one-half years prior.  He stated that he would experience a sudden urge to urinate.  The Veteran denied nocturnal incontinence, hesitancy, dribbling, dysuria, hematuria, or feelings of incomplete voiding.  Examination of the Veteran failed to reveal any evidence of incontinence with coughing or straining.  

Upon examination of the Veteran and a review of the evidence of record, the VA examiner opined that the Veteran's urinary urgency was less than likely due to his service-connected diabetes mellitus.  As support for his opinion, the examiner noted that urinary urgency, the symptom described by the Veteran, was not a typical symptom of diabetes and was commonly found in older individuals.  The examiner stated that research showed that the type of urinary incontinence occurring in diabetics was due to autonomic neuropathy, manifested as overflow incontinence with incomplete emptying, dribbling, and poor stream, all of which were denied by the Veteran.  The examiner further noted that he could find no evidence of diabetic medications contributing to or causing urge incontinence, nor was it shown that diabetes caused urge incontinence.  The examiner also indicated that neither the Veteran's VA physician nor his consulting neurologist had related the Veteran's urinary urgency to his diabetes.  Lastly, the VA examiner stated that the Veteran did not have polyuria, which is a common symptom of uncontrolled diabetes.

In view of the February 2010 VA examiner's findings, which are uncontradicted in the record and adequately supported by a detailed rationale, the Board finds that service connection for a bladder condition, claimed as secondary to service-connected diabetes mellitus, must be denied.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his urinary urgency is caused or aggravated by his diabetes.  Although the Veteran believes that his bladder dysfunction is due to his diabetes, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusions to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the foregoing reasons, the Board finds that the claim of service connection for a bladder condition must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for a bladder condition under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).  

B.  Petition to Reopen Previously Denied Claim

As noted in the introduction, in a November 2005 decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for hypertension, previously denied on the merits in September 2003.  The Veteran did not file a notice of disagreement as to that decision and the November 2005 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the November 2005 decision, the Veteran's claim of service connection for hypertension may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of Title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the November 2005 RO decision included:  the Veteran's STRs; VA treatment records showing a diagnosis of hypertension; private medical records, the Veteran's employee physical examination reports; VA examination reports; statements from the Veteran; and the September 2003 rating decision awarding service connection for diabetes mellitus.  

In its November 2005 decision, the RO noted that the Veteran had previously been denied service connection for hypertension because the evidence failed to show a diagnosis of hypertension in service or within one year of separation from service or that hypertension was due to, or aggravated by, his diabetes mellitus.  The RO then determined that new and material evidence had not been submitted since the previous denial because none of the evidence showed a link between the Veteran's hypertension and his diabetes mellitus.  

Evidence received since the November 2005 RO decision consists of private medical records; a letter from M.P., M.D., the Veteran's private physician; a copy of a page from the Merck Manual, copies of the Veteran's employee physical examinations; and statements from the Veteran, to include his September 2007 RO hearing testimony.  

Notably, the February 2, 2007, letter from Dr. M.P., who stated that the Veteran was a patient of his, contains an opinion that that the Veteran's diabetes was a contributing factor to his hypertension.  

The Board finds that Dr. M.P.'s letter suggests that the Veteran's current hypertension is either caused or aggravated by his service-connected diabetes mellitus.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain evidence of an association between the Veteran's hypertension and his diabetes mellitus.  Further, it is material because it is supporting evidence of an association between a current disability and another service-connected disability.  See Allen, supra.  As a result, the Board finds that Dr. M.P.'s statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of service connection, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hypertension is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


C.  Service Connection -- Hypertension

Here, the record shows that the Veteran has a current diagnosis of hypertension and was granted service connection for diabetes mellitus in September 2003.  The Board notes that that grant was based on the Veteran's service in Vietnam and presumed exposure to herbicides.  

The Veteran has proffered several theories of entitlement to service connection.  He contends that his currently diagnosed hypertension is due to service-connected diabetes mellitus.  He has also indicated his belief that his hypertension was caused by his exposure to Agent Orange.  The Veteran does not claim that his hypertension is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  He also does not claim that his hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Indeed, in a June 2003 statement, the Veteran asserted that his hypertension had shown up only "recently" in conjunction with his diagnosis of diabetes mellitus.  Notably, the Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The first indication of hypertension contained in his post-service medical records is in the early 1990s and the Veteran was not diagnosed as having hypertension until March 2003.  Accordingly, service connection on a direct basis or presumptive chronic disease basis is not warranted..  

Post-service treatment records document that the Veteran was first diagnosed with diabetes mellitus in March 2003 during a Department of Transportation (DOT) physical.  In August 2003, the Veteran was afforded a VA examination.  The examiner noted a diagnosis of hypertension, for which the Veteran had been placed on medication in March 2003.  The examiner opinion that although the Veteran was diagnosed with hypertension in March 2003, his hypertension was more likely associated with obesity and age than with his diabetes, as his renal function tests were normal.  

Another VA examination was conducted in August 2005.  The examiner reviewed the evidence of record, to include the Veteran's DOT physical examination reports.  The examiner noted that blood pressure readings taken during those physicals showed elevated blood pressures consistent with hypertension dating back to 1992, which pre-dated his diagnosis of diabetes mellitus.  The examiner thus opined that it was less likely than not that the Veteran's hypertension was related to his diabetes.  The examiner also noted an absence of diabetic nephropathy and stated that in the absence of severe diabetic nephropathy, medical literature does not show a causative link between diabetes and hypertension.  The examiner further explained that the Veteran's obesity could cause or aggravate his hypertension and noted that the Veteran's hypertension was controlled with one medication, which, in her opinion, indicated that the Veteran's diabetes had not made his hypertension harder to control.  

On examination for diabetes in October 2006, no nephropathy was found.  Referencing the conclusion of the August 2005 VA examiner, the examiner indicated that the Veteran's hypertension was not related to his diabetes mellitus.

In June 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for hypertension.  The examiner noted that physical examination reports dating back to 1992 showed elevated blood pressure readings consistent with hypertension, but that treatment or follow-up for hypertension was not pursued at that time.  The examiner acknowledged the Veteran's assertion that he had diabetes prior to his 2003 diagnosis, but noted that all urinalyses prior to 2003 were negative for glucosuria.  A review of the Veteran's blood pressure readings of record showed that it was under reasonably good control with the prescribed medications of Atenolol and Lisinopril.  The examiner noted that a recent 24 hour urine protein test showed a creatinine clearance of 117.9, which was normal.  
An ultrasound of the kidneys was normal.  

The VA examiner opined that given the elevated blood pressure readings dating back to 1992, it was evident that the Veteran's hypertension predated his diabetes.  The examiner also found no evidence that the Veteran's diabetes had aggravated his hypertension.  The examiner noted that the Veteran's blood pressure continued to be readily well controlled and that he did not have diabetic nephropathy severe enough to affect his hypertension.  The examiner also opined that the Veteran's obesity was likely the main causative factor of his hypertension.  

In October 2007, the VA examiner who conducted the June 2007 examination provided another opinion report.  The Veteran was not seen for examination at that time.  The examiner noted the inclusion in the claims folder of periodic employee physical reports, stating that they were, for the most part, duplicative of evidence previously of record.  The examiner summarized those reports in relevant part as follows: in May 1992, the Veteran's blood pressure was recorded as 136/80 and his urine was negative for glucose; in April 1994, the Veteran's blood pressure was recorded as 140/90 and his urine was negative for glucose; in April 1996, the Veteran's blood pressure appeared to be 150/90 and his urine was negative for protein and glucose; in March 1998, the Veteran's blood pressure was recorded as 160/88 and his urine was negative for glucose; in March 2000, the Veteran's blood pressure was recorded as 140/90 and his urine was negative for glucose; in March 2001, the Veteran's blood pressure was recorded as 150/90 or 96 and his urine was negative for protein and glucose; in March 2003, the Veteran's blood pressure was initially recorded as 170/106 and upon retesting five minutes later as 158/96 and a urinalysis showed 1+ protein and 4+ glucose; in August 2005, the Veteran's blood pressure was recorded as 142/82 and he was noted to be on Lisinopril and Metformin.

The examiner opined that, based on the evidence of record, hypertension was diagnosable before 2003 and it was clear that no glucosuria or evidence of diabetes was present until 2003.  The examiner thus determined that the Veteran's hypertension was not caused by his diabetes, as the evidence clearly indicated the onset of hypertension 10 years prior to his diabetes diagnosis.  The examiner further opined that the Veteran's diabetes had not aggravated his hypertension.  The VA examiner noted that, based on a discussion with an endocrinologist at the Cleveland, Ohio, VA medical center (VAMC), in order for diabetes to have an aggravating or causative effect on hypertension, a patient needs to exhibit severe diabetic nephropathy such that he has a creatinine of 4.0 or higher.  As the Veteran was shown to have normal creatinine, there was no evidence of diabetic nephropathy severe enough to aggravate his hypertension.  The examiner also noted that the Veteran was significantly obese, stating that obesity is a well known factor in causing or aggravating hypertension.  The examiner further reiterated her opinion that if the Veteran's diabetes were aggravating his hypertension, she would expect that his blood pressure would be harder to control.  

Concerning the first aspect of a secondary service connection claim, the VA examiners gave their opinions that the Veteran's hypertension was not a manifestation of his diabetes mellitus because evidence of hypertension predated the Veteran's diagnosis of diabetes.  The examiner's opinions are supported by the blood pressure readings contained in the DOT physical reports dating back to 1992.  Further, although the Veteran has asserted that he suffered from diabetes prior to his 2003 diagnosis, as noted by the October 2007 VA examiner, the evidence does not support such a finding.  

With respect to whether the Veteran's diabetes mellitus exacerbates his hypertension, the examiner noted that the Veteran has excellent blood pressure control.  The examiner also noted that the Veteran did not demonstrate severe diabetic nephropathy, explaining that, absent a showing of severe diabetic nephropathy, diabetes would not have an aggravating or causative effect on hypertension.  The examiner noted that obesity was a significant cause or aggravating factor for hypertension.

In consideration of the evidence of record, the Board finds that the Veteran does not have hypertension that was proximately caused or been made worse by his service-connected diabetes mellitus.  The VA examination reports detailed above are highly probative evidence for deciding the claim.  The examiners reviewed the claims folder and the most recent opinion is based on all of the evidence of record, to include the prior examination reports and private medical evidence.  As noted by the VA examiner in June 2007, although the Veteran submitted a favorable private opinion from Dr. M.P., that opinion does not address the pertinent evidence showing that the Veteran's hypertension predated his diabetes diagnosis.

Regarding Dr. M.P.'s favorable opinion, the Board notes that a medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.  It is unclear from Dr. M.P.'s opinion what evidence he relied upon to conclude that the Veteran's "diabetes is a contributing factor to his elevated blood pressure."  Indeed, Dr. M.P. fails to discuss the evidence showing that the Veteran's hypertension predated his diabetes.  Nor is there any discussion of the Veteran's obesity or lack of diabetic nephropathy.  Given the lack of support for his conclusion, the Board finds more probative the VA examiners' opinions finding no association between the Veteran's diabetes and his hypertension, as those opinions are based on a review of all of the evidence of record and contain a supportive analysis for all conclusions reached therein.  

The Board has considered the Veteran's assertion that he was similarly told by a Dr. F., a physician with VA, that his hypertension was caused by his diabetes.  Although the Veteran is certainly competent to report on what he may have been told by a VA physician, a review of the Veteran's VA treatment records, and specifically those of Dr. F., fails to support the Veteran's assertion.  Accordingly, the Board finds that the Veteran's assertion in this regard is not credible.  Further, establishing a relationship between hypertension and diabetes mellitus is a medical question based on evidence that is not readily observable by a lay person such as the interpretation of laboratory results.  Thus, the Veteran's opinion that his hypertension is caused or aggravated by his diabetes mellitus cannot substantiate the claim.  See Jandreau and Colantonio, both supra.  

In sum, the Board finds that the probative evidence of record fails to demonstrate that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  Nor does the evidence show that the Veteran's diabetes mellitus has aggravated his hypertension.  Service connection for hypertension is therefore not warranted on a secondary basis.  See Allen, supra; 38 C.F.R. § 3.310.

Regarding the Veteran's assertion that his hypertension is the result of exposure to herbicides in service, although pertinent regulations provide that there are certain diseases, to include ischemic heart disease, that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, hypertension is specifically excluded from the list of conditions for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309(e), Note 3 (stating, in pertinent part, that "the term ischemic heart disease does not include hypertension").  Accordingly, the Veteran is not entitled to service connection for hypertension on a presumptive basis due to herbicide exposure.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, in order to prevail on his claim, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between hypertension and exposure to Agent Orange, considering the advice of the National Academy of Sciences.

Although the Veteran has proffered his belief that his hypertension is due to Agent Orange exposure, the Veteran has submitted no evidence, other than his own lay assertion, indicating his hypertension is related to Agent Orange exposure.  The Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The Veteran's post-service medical records first show evidence of hypertension in 1992.  Indeed, as noted above, the Veteran himself has asserted that hypertension did not manifest in service.  

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's hypertension was not diagnosed until 22 years after service and there is an absence of symptomatology during the intervening period.  (The one-year presumption for hypertension under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  Moreover, medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  Consequently, service connection is not warranted for hypertension as directly due to exposure to herbicides.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

Further, although the Veteran may believe that his hypertension is due to herbicide exposure, as noted above, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau and Colantonio, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of hypertension in service.  See Jandreau and Espiritu, both supra.  (The Veteran has not indicated that he experienced symptoms since service or that a medical practitioner has told him that hypertension is traceable to his period of military service.)

For all the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for hypertension under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bladder condition is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  To this extent only, the claim is granted.

The reopened claim of service connection for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


